F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                      July 11, 2006
                                   TENTH CIRCUIT                  Elisabeth A. Shumaker
                                                                      Clerk of Court

 U N ITED STA TES O F A M ER ICA,

          Plaintiff - Appellee,
                                                       No. 05-2217
 v.                                               (D.C. No. CR-03-1746)
                                                         (D .N.M .)
 O RLA N DO JO SE G A RC IA ,

          Defendant - Appellant.



                              OR D ER AND JUDGM ENT *


Before KELLY, M cKA Y, and LUCERO, Circuit Judges. **


      Defendant-Appellant Orlando Jose Garcia pled guilty to being a felon in

possession of a firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). H e

was sentenced to 180 months imprisonment under the Armed Career Criminal

provisions in 18 U.S.C. § 924(e) (“Armed Career Criminal Act” or “ACCA”) and

U.S.S.G § 4B1.4. On appeal, he argues that the district court erred in imposing



      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
his sentence because (1) the maximum sentence for the crimes he pled guilty to

was ten years, (2) he was not indicted for a violation of § 924(e), (3) the

government’s notice of intent to seek an enhancement was defective, (4) the

government’s list of his prior convictions was different than that of the probation

department (resulting in two sets of prior convictions), and (5) the judgment does

not refer to the ACCA. Our jurisdiction arises under 28 U.S.C. § 1291 and 18

U.S.C. § 3742(a), and we affirm.



                                     Background

      The parties are familiar with the facts leading to M r. Garcia’s arrest, and

we repeat here only those necessary to our disposition. During a traffic stop of a

vehicle in which M r. Garcia w as a passenger, officers recovered a loaded Smith

and W esson .357 revolver. A federal grand jury indicted him on three counts of

being a felon in possession of a firearm and ammunition. M r. Garcia pled guilty

to one count with a maximum penalty of ten years, but fifteen years if he was

determ ined to be an armed career criminal. Doc. 24 at 2, ¶ 4(a), at 3, ¶ 6(d). H e

was so advised, and reserved his right to appeal any sentence imposed under the

ACCA. V R. at 8-9, 11-12; Doc. 24 at 3, ¶ 6(d). The government filed a notice

of its intention to seek an enhanced sentence pursuant to the ACCA, but

mistakenly cited 18 U.S.C. § 924(c), rather than § 924(e).

      The Pre-Sentence Report (“PSR”) determined that M r. Garcia was an armed

                                         -2-
career criminal under 18 U.S.C. § 924(e), based on past convictions for

residential burglary, aggravated burglary and escape from jail. M r. Garcia

objected to the PSR under United States v. Booker, 543 U.S. 220 (2005) and

Blakely v. W ashington, 542 U.S. 296 (2004), arguing against a Guidelines

sentence under the ACCA. He also took issue with the felonies relied upon and

argued that some of the violent felonies were not sufficiently distinguished from

one another to be separate. He further objected to not being charged under

§ 924(e) by indictment, and to the government’s notice which mistakenly

identified § 924(c), rather than § 924(e). The district court determined that M r.

Garcia was an armed career criminal based on five prior convictions, 1 I R. Doc.

41 at 1-2; IV R. 9-10, and enhanced his sentence accordingly.



                                      Discussion

      W e review a sentencing enhancement under the ACCA de novo. United

States v. M oore, 401 F.3d 1220, 1224 (10th Cir. 2005). As M r. Garcia concedes,

this court has held post-Booker that the existence and classification of prior



      1
          The ACCA mandates that a defendant who violates 18 U.S.C. § 922(g)
and has “three previous convictions by any court referred to in section 922(g)(1)
of this title for a violent felony . . . shall be . . . imprisoned not less than fifteen
years.” 18 U.S.C. § 924(e)(1). Section 4B1.4 of the Sentencing Guidelines defines
those subject to enhancement under the ACCA as “armed career criminal[s]” and
likew ise provides for an enhanced sentencing offense level and criminal history
category. The three prior convictions must arise from separate criminal
transactions. United States v. M ichel, 446 F.3d 1122, 1133-35 (10th Cir. 2005).

                                          -3-
convictions used to enhance a defendant's sentence need not be charged in the

indictment and submitted to a jury. See id. (“[W]e are bound by existing

precedent to hold that the Almendarez-Torres exception to the rule announced in

Apprendi and extended to the Guidelines in Booker remains good law. . . . W e

therefore conclude that the government need not charge the ‘fact’ of a prior

conviction in an indictment and submit it to a jury.”); United States v. Small, 423

F.3d 1164, 1188 (10th Cir. 2005) (holding that the district court’s career offender

findings under § 4B1.1 did not implicate the Sixth Amendment, and that “whether

the present offense and prior offenses constitute felonies that are crimes of

violence or controlled substance offenses are questions of law unaffected by the

Supreme Court’s holding in Booker ”). W e have adhered to this position. United

States v. M ichel, 446 F.3d 1122, 1132-33 (10th Cir. 2006). Accordingly, we

reject M r. Garcia’s arguments premised on a need to indict him under § 924(e)

and specify the pertinent felonies.

       M r. Garcia’s argument that he received insufficient notice about the

ACCA enhancement is also unpersuasive. Procedural due process requires only

reasonable notice of, and an opportunity to be heard, concerning the prior

convictions. See Oyler v. Boles, 368 U.S. 448, 452 (1962) (“Nevertheless, a

defendant must receive reasonable notice and an opportunity to be heard relative

to the recidivist charge even if due process does not require that notice be given

prior to the trial on the substantive offense.”); cf. United States v. Gregg, 803

                                         -4-
F.2d 568, 570 (10th Cir.1986) (noting that ACCA does “not prescribe any specific

method of alleging . . . prior convictions” in pursuit of enhancement).

      Here, M r. Garcia’s received actual notice of the possibility of an ACCA

enhancement in a reasonable time, and he had an opportunity to be heard

concerning that status. See III R. at 12 (government represents it provided notice

prior to the plea); Doc. 24 at 2-3 (plea agreement); V R. at 8-9 (M r. Garcia

informed at change of plea hearing); II R. ¶ 26 (PSR ); III R. at 16 (sentencing

hearing). M oreover, the addendum to the PSR’s failure to include one of M r.

Garcia’s five prior convictions did not render notice inadequate. The addendum

and the court’s order contained at least three of the same qualifying convictions

and M r. Garcia had more than enough time between his receipt of the PSR and the

sentencing hearing to make the appropriate objections. M r. Garcia does not

explain how any of these convictions would not qualify under the current state of

the law. See United States v. Harris, 447 F.3d 1300, 1302-06 (10th Cir. 2006).

Finally, the district court’s failure to include a reference to the ACCA in its final

judgment does not render the judgment illegal. The judgment pronounced the

sentence imposed. W e can find no requirement that a judgment reflect any

applied enhancements.

      AFFIRM ED.
                                        Entered for the Court

                                        Paul J. Kelly, Jr.
                                        Circuit Judge

                                          -5-